Currie, J.
(concurring in part; dissenting in part). I concur in all of the foregoing opinion, except as to part 4 *420thereof, and also concur in the result. Nevertheless, I disagree with part 4.
Professor August G. Eckhardt in his article, The Support Contract, 1951 Wisconsin Law Review, 581, 621, stated:
“A title examiner could prudently approve title which set forth in the abstract a support contract containing a provision to the effect . . . that all remedies available to the promisee upon breach of the support contract would be terminated by the death of the promisee if there was also included a certificate evidencing the death of said promisee.”
Nevertheless, part 4 of the majority opinion goes so far as to hold invalid any provision in the support contract which provides that as to any bona fide purchaser from the grantee (the obligor under the support agreement), after the filing of a death certificate showing the death of the original grantor whom such grantee agreed to support, such a death certificate creates a conclusive presumption that the support contract has been fully performed. Such a provision would not militate against the interests of the person to be supported because it would only be operative after that person’s death. Neither would it work to the harm of diligent creditors of such person because a bona fide purchase of the land could not be made, after the filing of the death certificate, without the purchaser’s paying fair value therefor to the obligor in whose hands such payment would be subject to the demands of his creditors. Therefore, I am firmly convinced that the majority opinion carries its invoking of public policy too far when it rules such a provision invalid.
There is a strong contravening reason of public policy for enforcing such a provision. Under applicable statutes of limitation, personal representatives, heirs, or creditors of the deceased person, whose support was the subject of the support contract, might have several years within which to institute legal proceedings against the land because of a *421material breach of the support contract. Cf. secs. 330.34, 330.19 (9), 313.08, and 316;01, Stats. It seems to me that a conclusive-presumption provision limited to bona fide purchasers of the land, who buy after the filing of the death certificate, is in the public interest in protecting land titles and their marketability.
In the instant support agreement, the provision relating to the filing of the death certificate strongly suggests that the purpose of the conclusive-presumption provision was to protect future purchasers from Gerald. This is because as to Mrs. LeMere, and those claiming through her, such filing of the death certificate could serve no useful purpose. Therefore I would construe the conclusive-presumption provision as applicable only to bona fide purchasers of the land from Gerald after the filing of the death certificate. Another approach would be to hold such provision invalid as against the personal representatives and creditors of Mrs. LeMere, for the reasons of public policy stated in the majority opinion, but valid as to bona fide purchasers of the land from Gerald after the filing of the death certificate.
I am authorized to state that Mr. Justice Dieterich joins in this opinion.